NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JIAN ZHANG, on behalf of himselfand others            Civil Action No. 18-10359 (CCC)
 similarly situated,

                  Plaintiff,                                      OPINION

 V.


 CHONGQING LTUYISHOU GOURMET NJ
 INC, etal.,

                  Defendants.

CECCHI, District Judge.

        Presently before the Court are Plaintiff Jian Zhang’s motions for default judgment and

attorney fees against Defendants Chongqing Liuyishou Gourmet NJ Inc and Weibainian Gourmet

mc, both doing business as Thumbs Up Chinese Restaurant. (ECF Nos. 21, 27). Defendants have

not appeared in this case or otherwise responded to these motions. The Court decides this matter

without oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons set forth

below, the Court grants Plaintiffs motion for default judgment and grants Plaintiffs motion for

attorney fees.

                                    I.    BACKGROUND

       From December 2014 to February 2017, Plaintiff was employed as a “fry wok” cook for

Defendants. (ECF No. 1 (“Compi.”) ¶ 33). Defendants allegedly: (1) hired, fired, and supervised

employees; (2) determined rates of pay; and (3) maintained records of employment. (Compi.
                                                                                              ¶
16). While employed for Defendants, Plaintiff worked eleven-hour days for four days per week

and twelve-hour days for two days per week. (Compi. ¶ 34). Plaintiff claims that he made $4,000
 per month and was paid twice per month with $1,700 cash plus a check for $300 prior to tax

 withholding, which was $200 afier tax withholding. (Compi.       ¶J 3 7—39).   Plaintiff further claims

 that he worked 68 hours per week and was not afforded any break or paid overtime for the hours

 he worked above 40 hours per week. (Compi.         ¶   35—36, 40). Moreover, Plaintiff alleges that

 Defendants knowingly and willfully operated their business with a policy of not paying the proper

minimum wage and overtime to their employees. (Compi.          ¶J 63,   70). Accordingly, on June 10,

2018, Plaintiff brought this action against Defendants for violations of the Fair Labor Standards

Act, 29 U.S.C.   § 206(a) (“the FLSA”) and the New Jersey Wage and Hour Law (“the NJWHL”).
(See generally Compi.).

        Afier multiple failed attempts, (ECF No. 23 at 4—5), Plaintiff effectuated service on

Defendants on February 21, 2019, and proof of service was filed on the docket on March 22, 2019.

(ECF No. 16). On April 9, 2019, the clerk of the court entered default at Plaintiffs request.

(Docket entry above ECF No. 19). Plaintiff now moves for default judgment seeking the unpaid

overtime and attorney fees.

                       II.     MOTION FOR DEFAULT JUDGMENT

    A. Entitlement to Default Judgment

        1. Legal Standard

       Federal Rule of Civil Procedure 55 authorizes a district court to enter a default judgment

against a defendant who has been properly served and has failed to answer or respond to the

pleadings. Obtaining a default judgment is a two-step process. first, when a party has failed to

plead or otherwise defend, the clerk must enter that party’s default. Fed. R. Civ. P. 5 5(a). Once

the Clerk enters default, a plaintiff may move for a default judgment. Fed. R. Civ. P. 55(b). Here,

the Clerk has entered default, and so the Court will address Plaintiffs motion on the merits.



                                                2
         In order to award a default judgment, a district court must make explicit findings regarding

 the following factors: (1) whether the plaintiff would suffer prejudice if the default judgment were

 denied; (2) whether the defendant has a meritorious defense; and (3) whether the defendant’s own

 culpable conduct caused his delay. Chamberlain v. Giampapa, 210 f.3d 154, 164 (3d Cir. 2000));

Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987) (including a fourth factor, “the

effectiveness of alternative sanctions”). In making these findings, Plaintiffs factual allegations in

the complaint will be taken as true, except for those relating to the amount of damages. DIRECTV,

inc. v. Pepe, 431 F.3d 162, 165 n. 6 (3d Cir. 2005) (citing Comdyne I, Inc. v. Corbin, 908 F.3d

 1142, 1149 (3d Cir. 1990)). “Defaultjudgment is inappropriate, even where defendants have failed

to appear, unless the plaintiff has provided well pleaded facts sufficient to establish a claim.” Days

Inns Worldwide, Inc. v. Mayu & Roshan, LLC, No. 06-1581, 2007 WL 1674485, at *4 (D.N.J.

June 8, 2007).

        2. Application

        As an initial matter, the Court finds that Plaintiff has clearly established a cause of action

under both the FLSA and NJWHL. “Under the FLSA, employees must be paid one and a half

times their ‘regular rate’ of pay for each hour worked in excess of 40 hours a week against an

employer.” Qu Wang v. fu Leen Meng Rest. Ltd. Lia. Co., No. 16-8772, 2018 WL 1027446, at

*2 (D.N.J. Feb. 23, 2018); see also Crisostomo v. Exclusive Detailing, Inc., No. 08-1771, 2010

WL 2640183, at *5 (D.N.J. June 28, 2010) (explaining that the NJWHL mirrors the FLSA and

therefore “interpretations construing FLSA are applicable”). Therefore, a plaintiff can show a

claim for overtime compensation under the FLSA by alleging “forty hours of work in a given

workweek as well as some uncompensated time in excess of the forty hours.” Davis v. Abington

Mem ‘1 Hosp., 765 f.3d 236, 242 (3d Cir. 2014) (internal citations omitted).



                                                  3
        A plaintiff must also show that the defendant was an employer for liability to attach, which

 is determined by the control exhibited by the defendant. Qu Wang, 2018 WL 1027446, at *2.

 Such factors considered by the Court to determine control include whether the defendant: “(1) had

the power to hire and fire the employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Santiago v. Lucicy Lodi Bufftt Inc., No. 15-6147, 2016 WL 6138248, at *2

(D.N.J. Oct. 21, 2016) (citations omitted).

        Here, Plaintiff has alleged that he typically worked 68 hours per week, i.e. over 40 hours

per week, and did not receive overtime compensation for the hours worked over 40 hours per week.

(Compl.   ¶J 36, 40).   Plaintiff further alleges that Defendants had control over employees because

they: (1) hired, fired, and supervised employees; (2) determined rates of pay; and (3) maintained

records of employment. (Compi.       ¶ 16).   These allegations, when accepted as true, are sufficient

for the Court to find that Plaintiff has stated viable causes of action for violations of the FLSA and

NJWHL.

        With respect to the factors articulated above that the Court must consider in order to grant

a default judgment, the Court finds that Plaintiff has been harmed by not receiving payment, and

that Plaintiff will have no other means of vindicating his claims against Defendants absent default

judgment. Therefore, Plaintiff will suffer prejudice without default judgment. It is self-evident

that the Court cannot consider any defenses because Defendants have failed to appear or otherwise

respond in this action. See Prudential Ins. Co. ofAm. v. Taylor, No. 08-2 108, 2009 WL 536403,

at * 1 (D.N.J. Feb. 27, 2009) (“[B]ecause Ms. Ducker has not answered or otherwise appeared in

this action, the Court was unable to ascertain whether she has any litigable defenses.”). Finally,

Defendants’ delay appears to be the result of culpable conduct considering Plaintiff effected



                                                   4
service on February 21, 2019, but Defendants have not appeared or otherwise responded since.

Accordingly, in light of these factors, the Court finds the entry of default judgment to be

appropriate.

    B. Damages

        1. Legal Standard

        A plaintiff cannot recover damages under both the FL$A and NJWHL, as such an award

of damages would amount to a double recovery. See, e.g., Nieves v. Top Notch Granite & Marble

LLC, No. 10-1589, 2011 WL 2937352, at *3 (D.N.J. 2011) (stating same); Krause v. Cherry Hill

Fire Dist. 13, 969 F. Supp. 270, 279 n.12 (D.N.J. 1997) (same) (citing Brooklyn Say. Bank v.

o ‘Neil, 324 U.S. 697, 715 (1945)).   In this case, Plaintiff only seeks damages under the FLSA and

not the NJWHL. (ECF No. 25 at 2).

       Under the FLSA, defendant-employers who violate its provisions are liable for the amount

of overtime compensation that was not paid to the plaintiff-employees. 29 U.S.C.      § 216(b). The
burden is on the plaintiff-employees to show the amount of overtime worked “as a matter of just

and reasonable inference,” which can be based on the plaintiff-employees’ recollection. Santiago,

2016 WL 6138248, at *3 (citations omitted). The amount of overtime wages owed by the

defendant-employer are calculated from the plaintiff-employees’ regular rate, or rate per hour,

which is determined for employees paid a monthly salary by dividing said salary by 40 hours per

week. Id. (citing 29 C.F.R.   § 778.109); see also Qu Wang, 2018 WL 1027446, at *45 (pefforming
a similar calculation whereby the Court first determined the amount of weekly pay to then

determine the amount of hourly pay). As stated above, overtime wages are equal to at least one

and a half times the regular rate of pay a plaintiff-employee receives. 29 U.S.C.   § 207(a)(1).




                                                 5
         The FLSA also provides for liquidated damages in an amount equal to the actual damages

that the defendant-employer is liable for. 29 U.S.C.        § 216(b). A district court shall award
liquidated damages to a plaintiff-employee unless the defendant-employer can show that “its

actions were ‘in good faith and that [itJ had reasonable grounds for believing that [its] act or

omission was not a violation’ of the FL$A, and the district court finds liquidated damages

unwarranted.” Brock v. Claridge Hotel & Casino, 846 F.2d 180, 127 (3d Cir. 1982) (quoting 29

U.S.C.   § 260).
         2. Application

         In this case, Plaintiff represents by sworn affidavit that: (1) he worked for Defendants from

about December 2014 through february 15, 2017; (2) he was paid $4,000 a month in biweekly

installments of $1,700 cash plus a $200 check after tax withholding; (3) he worked 68 hours per

week; and (4) he was not compensated with overtime for the hours he worked over 40 hours per

week, i.e., 28 hours worked per week. (ECF No. 22-5 at 1—3).

         Based on these representations, the Court finds that Plaintiff was paid $923.08 per week,

which was calculated by multiplying Plaintiffs monthly pay of $4,000 by 12 (months in a year)

and then dividing that number by 52 (weeks in a year). After dividing Plaintiffs weekly earnings

of $923.08 by 40 (hours presumably that he should have worked in a week), the Court determines

that Plaintiffs hourly wage was $23.08 per hour and his overtime rate, which is his hourly rate

times one and a half, was $34.62 per hour. Upon multiplying Plaintiffs owed overtime rate of

$34.62 per hour by 28 (hours of overtime Plaintiff claims to have worked per week), the Court

concludes that Defendants failed to pay Plaintiff $969.23 in overtime per week, which equals a

total amount of $74,769.23 when accounting for the amount of weeks that Plaintiff worked for




                                                  6
Defendants that fell within the FL$A limitations period, which was June 10, 2015 through

february 15, 2017. (See ECF No. 25-1 (Plaintiffs damages calculation)).

        Plaintiff is also entitled to liquidated damages. In situations such as this, where Defendants

have not appeared and have not presented any evidence of good faith, the Court should award

Plaintiff liquidated damages in an amount equal to the actual damages awarded. See Santiago,

2016 WL 613824$, at *4 (“As Defendants have failed to appear, presenting no evidence regarding

good faith, the Court must award liquidated damages.”); Garcia-Martinez v. V Puzino Daiiy, Inc.,

No. 11-6829, 2014 WL 7011536, at *2 (D.N.J. Dec. 11, 2014) (awarding liquidated damages to

the plaintiff when the defendant did not present evidence of good faith, because “[a] defendant

employer’s burden of proof [to show good faith] is a difficult one to meet” and “[d]ouble damages

are the norm, single damages the exception.”) (quoting Martin v. Cooper Etec. Supply Co., 940

f.2d 896, 908 (3d Cir. 1991)), adopted 2015 WL 132551 (D.N.J. Jan. 8, 2015). Accordingly, the

Court concludes that Plaintiff is entitled to $74,769.23 in owed overtime, an equal amount in

liquidated damages, and prejudgment interest for a total amount of $ 149,933.3$ in damages.’

                           III.    MOTION FOR ATTORNEY FEES

       The FLSA provides that “[t]he court in such action shall, in addition to any judgment award

to plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and the cost

of the action.” 29 U.S.C.    § 216(b). Courts in the Third Circuit use a “lodestar” approach to
calculate attorney fees in fLSA cases, whereby “the court multiplies the hours reasonably

expended by counsel in representation on the case by the reasonable hourly rate for the attorney

involved.” Maldonado v. Lucca, 636 F. Supp. 621, 628 (D.N.J. 1986); see also Souryavong              V.




‘The Court adopts the Plaintiffs pre-judgment interest determination of $394.91. (See ECf No.
 25-1 (damages calculation); see also ECF No. 25 at 3 (explaining pre-judgment interest
  calculation)).
                                                  7
Lackawanna County, $72 F.3d 122, 128 (3d Cir. 2017) (explaining that there is a strong

presumption of reasonableness in a case under the FLSA that follows the lodestar approach). “To

determine whether the petitioner’s rate is reasonable, a court must look to the prevailing market

rates of the relevant community for legal services of the same character performed by attorneys of

comparable skill and experience.” Punter v. Jasmin Int’l Coip., No. 12-7828, 2014 WL 4854446,

at *7 (D.N.J. Sept. 30, 2014) (citing Blum v. Stenson, 465 U.S. 886, 896 & n. 11(1984), and

Student Public Research Grp. v. AT&T Bell Labs., $42 F.2d 1436, 1448 (3d Cir. 1988)).

Furthermore, “time expended is considered ‘reasonable’ if the work performed was ‘useful and of

a type ordinarily necessary’ to secure the final result obtained from the litigation.” Id. (quoting

Pennsylvania v. Del. Valley Citizens’ Councilfor Clean Air, 478 U.S. 546, 560—61 (1986)).

        Here, Plaintiff seeks attorney fees in the amount of $25,411.00 for 68.46 hours worked,

whereby the hours were divided as follows:

 Name                 Title                  Amount Per          Total Hours      Amount Billed
                                             Hours               Worked
 John Troy            Partner                $550                8.3              $4,565

 Aaron Schweitzer     Managing Associate      $350               59.11            $20,688.50

 Preethi Kilarn       Paralegal Work         $150                1.05             $157.50


(ECF No. 28-1).

        The Court finds that the rates charged by Plaintiffs counsel of $550, $350, and $150

respectively are reasonable when compared to the rates charged in FLSA cases with similar

circumstances. See, e.g., Qu Wang, 201$ WL 1027446, at *5 (granting default judgment in FLSA

case and finding reasonable attorney fees at $325 per hour); Santiago, 2016 WL 6138248, at *4

(granting default judgment in FLSA case and finding reasonable attorney fees at $450 per hour




                                                 8
and $375 per hour respectively); Punter, No. 12-7828, 2014 WL 4854446, at *8 (granting default

judgment in FLSA case and finding reasonable attorney fees at $350 per hour and $300 per hour).

       The amount of hours reported by Plaintiffs counsel is also reasonable for the work

performed in this case given the issues presented, including service issues that arose repeatedly.

Plaintiffs counsel provided a detailed description of the time and effort needed to remedy service

issues stemming from a mistake at the New Jersey Division of Revenue, and additionally provided

a useful description of all other work done in this case. ECF No. 29 at 3. Plaintiffs counsel also

cited to a similar case in the District of New Jersey where forty hours was deemed a reasonable

amount of time spent on a FL$A default case. Id. (citing Punter, 2014 WL 4854446, at *8).

Accordingly, the Court finds that an award of attorney fees for the entire 68.46 hours worked by

Plaintiffs counsel is reasonable here.

                                     IV.    CONCLUSION

       For the aforementioned reasons, the Court shall grant Plaintiffs motion for default

judgment and grant Plaintiffs motion for attorney fees.      Specifically, the Court shall award

Plaintiff an amount of $149,933.38 in damages and $25,411.00 in attorney fees and costs. An

appropriate Order follows this Opinion.



Date: November 26th, 2019.
                                                                               1



                                                            CLAIRE C. CECCHI
                                                            United States District Court Judge




                                                9
